United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Haiku, HI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Patrick K. Wong, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-695
Issued: January 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal from a July 21, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s monetary
compensation on December 15, 2008 on the grounds that she was no longer disabled due to a
May 31, 2008 employment injury.
On appeal, appellant’s attorney asserts that her attending osteopath was pressured by
federal agents to render an opinion without considering the extent of appellant’s employment
injury.
FACTUAL HISTORY
On May 31, 2008 appellant, then a 50-year-old rural carrier associate, sustained a
laceration to the right side of her face when her head struck a metal frame in a postal vehicle.

She was backing up on a dirt road and hit a large pothole. A May 31, 2008 emergency room
report described the injury as a one-inch right eyebrow laceration that was sutured by a
Dr. Perez. Appellant was discharged home.1 The employing establishment controverted the
claim. A June 23, 2008 computerized tomography (CT) scan of the head was interpreted as
normal. On June 27, 2008 the Office accepted an open wound of the right forehead, without
complications and she received compensation.
In a June 30, 2008 report, Dr. Steven T. Farmer, an osteopath practicing family medicine,
noted appellant’s complaints of diplopia (double vision) and vertigo due to a motor vehicle
accident the previous month. He provided findings on examination and diagnosed diplopia,
vertigo, cervical strain and healed laceration of the right eyelid. Dr. Farmer recommended that
appellant see an ophthalmologist and advised that she could return to work on July 7, 2008. On
July 30, 2008 he noted that she had severe positional vertigo, pain in the right eye with bending,
loss of vision and loss of memory. Dr. Farmer recommended that appellant be seen by a
neurologist and advised that she could not work.
By report dated September 18, 2008, Dr. Thomas Drazin, a neurologist, noted the history
that appellant struck her head when she backed into a pothole. He listed her complaint of a
tingly sensation in the right lateral temple and dizziness, particularly with positional change.
Neurological examination demonstrated that recent and remote memory were good with no
cognitive deficits in conversation, nystagmus to end-gaze, more on the right than left and
dizziness with turning on gait. Videonystagmography testing revealed evidence consistent with
a postconcussive labyrinthitis affecting the peripheral vestibular system and not the central
vestibular system. Dr. Drazin diagnosed postconcussive vestibulopathy with improving
symptoms and no evidence for significant cortical postconcussive syndrome. He advised that
overall prognosis was good with no further testing warranted and recommended that she return to
her eye doctor.
On October 7, 2008 the employing establishment inspector general’s office submitted an
investigation report and attached memoranda of activity dated August 8 through September 14,
2008 with a surveillance video.2 An inspector general agent observed appellant frequently
bending, stooping, exercising at a gym for several hours at a time, walking up three flights of
stairs to her residence, carrying boogie boards and beach equipment, taking long walks on the
beach, swimming, snorkeling and driving a motor vehicle to most activities. The agent reported
that she did not demonstrate any apparent signs of pain or discomfort or signs of dizziness or
blurry vision while she performed daily life activities, such as walking, driving and carrying
numerous items in both hands. He reported that appellant also showed no discomfort while
performing numerous leisure activities, including swimming, snorkeling, walking on uneven
sandy beaches, stooping, exercising at a gym, bending and lying down in the sun for extended
periods and getting up without any signs of dizziness.

1

The physician’s signature is illegible.

2

The memoranda of activity noted that appellant was observed on August 8, 9, 21, 25, 26 and 27 and
September 14, 2008. The video was in digital video disc (DVD) form.

2

Two agents interviewed appellant on September 18, 2008. Appellant described the
May 31, 2008 accident and that she could not drive for two months thereafter. She had daily
blurred vision and headaches. Appellant stated that she could not swim, access in and out of the
car was difficult, and when she bent over or knelt, she felt nauseated as if she was going to pass
out. She could only stand for 10 minutes before becoming dizzy and her activities were very
limited, noting a recent visit to a resort for the day was her first trip since the employment injury.
Appellant described memory lapses such as forgetting where she parked her car. She was
informed that she had been watched and given the opportunity to set the record straight, replied
that she did not care. Appellant signed an assessment form indicating that she felt her condition
was improving somewhat with good days and bad and that her eyesight had worsened. She
reiterated that her activities were limited compared to before the employment injury.
On September 22, 2008 the agents interviewed Dr. Farmer. They showed him highlights
of the surveillance and provided him a questionnaire to complete. Dr. Farmer stated that
appellant did not appear to have debilitating dizziness, vision problems or memory problems and
based on her viewed activities she seemed able to perform similar duties at work, including her
usual duties. He concluded, “it seems [appellant] has misrepresented her disability.”
On November 13, 2008 the Office proposed to terminate appellant’s monetary
compensation on the grounds that the medical evidence established that she was able to perform
her usual work duties. In a November 13, 2008 letter, it asked that Dr. Farmer review an
attached statement of accepted facts and Dr. Drazin’s report to address how the condition of
postconcussive labyrinthitis affected the peripheral vestibular system and not the central
vestibular system was related to the May 31, 2008 employment injury. In an undated response,
Dr. Farmer advised that appellant was no longer seeking care from his office. He noted that
central vestibular dysfunction would suggest brain injury and peripheral vestibular dysfunction
would suggest injury to the vestibulocochlear nerve and/or the semicircular apparatus in the
inner ear, which should resolve over the course of several weeks.
By decision dated December 15, 2008, the Office terminated wage-loss compensation.
Appellant was informed that she was still entitled to medical benefits for the accepted condition.
On January 15, 2009 appellant requested that a hearing be held on May 14, 2009. She
testified that she initially had difficulty finding a treating physician. Appellant still experienced
headaches, nausea, blurred and double vision that came and went. She was told that she had a
blind spot behind her right eye.
In a July 21, 2008 report, Dr. Gerald D. Carp, a Board-certified ophthalmologist, advised
that eye examination was within normal limits. He diagnosed concussion syndrome from a
motor vehicle accident on May 31, 2008 and status post prior refractive surgery. In a
September 24, 2008 report, Dr. Farmer advised that she reported that she had improved
significantly but the thought of returning to work created anxiety and crying and a more dramatic
description of symptoms. He noted that appellant drove to his office unassisted and seemed able
to carry out activities of daily living.
In a December 29, 2008 report, Dr. Kim Chi T. Nguyen, Board-certified in family
medicine, noted that appellant was injured in May 2008 to the right side of her face. Appellant

3

had an overlap of visual field and a dent on the right side of her head with intermittent numbness
of her face, dizziness, nausea and vertigo with occasional loss of bladder control and short-term
memory problems. Dr. Nguyen provided physical examination findings, noting a slight lag in
the right eye. He diagnosed vertigo, eye pain and neck pain. A December 29, 2008 x-ray of
orbits was normal and a cervical spine x-ray that day demonstrated degenerative disc disease.
By report dated December 30, 2008, Dr. Maria Decastro, an osteopath specializing in neurology,
noted the history of injury and medical treatment as reported by appellant. She performed
neurological examination and diagnosed probable postconcussion syndrome with symptoms of
peripheral vestibulopathy causing positional vertigo, cervical strain and cervicogenic headaches.3
On December 31, 2008 Dr. William Bloedon, Board-certified in family medicine,
advised that appellant stated that she was sick from December 29, 2008 and could not return to
work until January 8, 2009. In a December 31, 2008 report, Dr. Laura S. Kearsley, an
ophthalmologist, diagnosed monocular diplopia that could be due to refractive error and
recommended refraction and new glasses. By report dated January 8, 2009, Dr. Sharita B.
Abbott, Board-certified in family medicine, noted appellant’s complaints of dizziness and vertigo
for six months preceded by headache. She moved slowly and hesitantly, finger to nose
examination was intact but slow and appellant had a mild decreased sensation over the right jaw.
Dr. Abbott diagnosed peripheral vestibulopathy. A January 9, 2009 magnetic resonance imaging
(MRI) scan of the brain was normal with an incidental six-millimeter cyst seen in the anterior
right temporal lobe.
In a January 16, 2009 report, Dr. Nguyen advised that appellant sustained a head injury in
May 2008, had vertigo and neck pain since that time and could not return to work. By report
dated January 23, 2009, Dr. Daniel C. Schiessler, an optometrist, provided refractive findings
and diagnosed presbyopia. On February 23, 2009 Dr. Alan S. Song, a Board-certified
otolaryngologist, noted a history of vertigo. He reviewed the January 9, 2009 MRI scan
findings, noted bilateral mild to moderate hearing loss on audiography and diagnosed posttraumatic vertigo. On March 23, 2009 Dr. Nguyen noted that occupational and physical therapy
helped appellant and she felt much better but still had intermittent symptoms and increased
confusion. The diagnosis was cognitive disorder. On March 24, 2009 Dr. Decastro stated that a
neurological examination was normal. He advised that appellant had symptoms of anxiety and
depression and recommended electroencelography and a sleep study. On April 19, 2009
Dr. Nguyen noted appellant’s report of increased confusion. A May 11, 2009 sleep study
demonstrated sleep talking, benign snoring and no sleep apnea or periodic limp movements.
By decision dated July 21, 2009, an Office hearing representative affirmed the
December 15, 2008 decision.
3

Dr. Decastro advised that speech was fluent with no dysarthria and that appellant was alert and oriented to time
and place. Money calculation, naming, reading, writing, copying abstract figures, following three-step commands
and repetition of sentences were intact and appellant could spell “table” backwards. The right pupil measured three
millimeters, the left four millimeters and both were reactive to light. Papilledema was not seen and nystagmus not
present. Light touch and pinprick were decreased over the right jaw with no facial weakness. Muscle tone and
strength were normal and symmetric in all four extremities and sensory examination demonstrated decreased
pinprick, light touch, temperature, vibration over right side. Finger to nose, heel to shin and rapid alternating
movements were normal with a negative Romberg negative. Gait and tandem walk were normal with no tremors.

4

LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
ANALYSIS
The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation on December 15, 2008. The Office accepted that on May 31, 2008 appellant
sustained a right forehead laceration, without complications, when she struck her head while
backing her postal vehicle. Appellant did not return to work and received wage-loss
compensation. On December 15, 2008 the Office terminated her benefits finding that the
medical evidence established that she could return to her regular duties.
The Board finds that the weight of medical opinion rests with Dr. Farmer, the attending
osteopath, who treated appellant following the injury and found that she could return to work as
of July 7, 2008. While Dr. Farmer subsequently advised that she should not work due to
increasing symptoms of double vision, vertigo and memory loss, he subsequently advised that
she did not appear to have any debilitating dizziness, vision problems or memory problems after
viewing the surveillance videotape. He found appellant was able to perform her usual job
without residuals. Appellant has alleged continuing total disability due to multiple diagnoses,
but these other conditions have not been accepted as caused by the May 31, 2008 employment
incident. Other than the accepted facial laceration it is her burden of proof to establish causal
relation.6
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7 The opinion of an attending physician is entitled to great
weight.8 The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Farmer who found that she could perform her usual job duties. The Office met its burden of
proof to terminate appellant’s monetary compensation on December 15, 2008.9

4

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

Id.

6

Alice J. Tysinger, 51 ECAB 638 (2000).

7

C.B., 60 ECAB ___ (Docket No. 08-1583, issued December 9, 2008).

8

See William J. Mallon, 19 ECAB 560 (1968); Dorothy D. Kroening, 12 ECAB 16 (1960).

9

The Board notes that appellant’s attorney was furnished a copy of the DVD and investigative report. No
comments were received concerning either. See J.M., 58 ECAB 478 (2007) and cases cited therein.

5

Regarding appellant’s argument on appeal, there is no evidence to support the assertion
that Dr. Farmer was pressured by federal agents. Dr. Farmer did not complain that he was
coerced or express any reservations about the materials he was asked to review. On
September 22, 2008 inspector general agents interviewed Dr. Farmer. They provided the
attending physician highlights of video surveillance and a questionnaire to complete. In answer
to specific questions, Dr. Farmer stated that appellant did not appear to have any debilitating
dizziness, vision problems or memory problems. Based on the activities viewed on the
videotape, appellant could perform similar duties at work, including her usual duties. Dr. Farmer
noted that it seemed appellant misrepresented her disability. By report dated September 24,
2008, he noted that appellant drove to his office unassisted and able to carry out activities of
daily living. Dr. Farmer subsequently advised that she no longer sought care from his office. He
advised that a peripheral vestibular dysfunction would suggest injury to the vestibulocochlear
nerve and/or the semicircular apparatus in the inner ear which should resolve over the course of
several weeks.
The remaining medical evidence is not relevant to whether the Office properly terminated
her monetary compensation on December 15, 2008. As noted, the only accepted condition was a
forehead laceration. Dr. Drazin did not comment on appellant’s ability to work and in his
September 18, 2008 report noted only that her symptoms of vestibulopathy were resolving.
Dr. Kearsley advised that appellant’s double vision could be due to a refractive error and
recommended new glasses. Dr. Schiessler, who provided refractive findings, diagnosed
presbyopia. None of the physicians addressed the accepted laceration as a cause of continuing
disability. Drs. Decastro, Abbot and Song did not comment on appellant’s ability to work.
Dr. Bloedon merely stated that appellant advised that she was sick from December 29, 2008 and
could not return to work until January 8, 2009. He did not provide any diagnosis or medical
opinion concerning her disability for work. When a physician’s statements regarding an
employee’s ability to work consist only of repetition of the employee’s complaints that she hurt
too much or was too sick to work, without objective findings of disability being shown, such
opinion is of reduced probative value.10
Dr. Nguyen advised on January 16, 2009 that appellant could not work due to vertigo and
neck pain since a May 2008 head injury. On April 2009 appellant had cognitive changes and
headaches. Again, none of these conditions were ever accepted as employment related.11
Dr. Nguyen did not explain how the injury of May 3, 2008 caused these conditions, or provide an
accurate history of appellant’s job duties. Her opinion on causal relationship between a
claimant’s disability and an employment injury is not dispositive simply because it is rendered
by a physician. To be of probative value, Dr. Nguyen must provide rationale for the opinion
reached. Where no such rationale is present, the medical opinion is of diminished probative
value.12 Based on the evidence of record, Dr. Farmer’s opinion that appellant could return to
regular duty constitutes the weight of medical evidence. Thus, the Office properly terminated
appellant’s monetary compensation.
10

S.F., 59 ECAB 525 (2008).

11

Alice J. Tysinger, supra note 6.

12

Thaddeus J. Spevack, 53 ECAB 474 (2002).

6

CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s monetary
compensation on December 15, 2008.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

